                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


MIRACLEFAITH DUNKLEBERGER,

                            Plaintiff,

             v.                                         Case No. 18-CV-1243

ANDREW M. SAUL,

                            Defendant.


                             DECISION AND ORDER


                               PROCEDURAL HISTORY

      Plaintiff Miraclefaith Dunkleberger alleges she has been disabled since April 14,

2014, due to asthma, migraine headaches, dyslexia, arthritis, fatigue, and depression. (Tr.

78, 232.) In 2014 she applied for disability insurance benefits and supplemental security

income. (Tr. 200-10.) After her applications were denied initially (Tr. 76-99) and upon

reconsideration (Tr. 100-25), a hearing was held before an administrative law judge (ALJ)

on April 20, 2017 (Tr. 30-75). On June 6, 2017, the ALJ issued a written decision,

concluding that Dunkleberger was not disabled. (Tr. 13-24.) The Appeals Council denied

Dunkleberger’s request for review on June 8, 2018. (Tr. 1-6.) This action followed. All
parties have consented to the full jurisdiction of a magistrate judge (ECF Nos. 18, 19), and

the matter is now ready for resolution.

                                     ALJ’S DECISION

       In determining whether a person is disabled an ALJ applies a five-step sequential

evaluation process. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). At step one, the ALJ

determines whether the claimant has engaged in substantial gainful activity. 20 C.F.R.

§§ 404.1571-1576, 416.971-976. The ALJ found that Dunkleberger “has not engaged in

substantial gainful activity since April 14, 2014, the alleged onset date.” (Tr. 15.)

       The analysis then proceeds to the second step, which is a consideration of whether

the claimant has a medically determinable impairment or combination of impairments

that is “severe.” 20 C.F.R. §§ 404.1520(c), 416.920(c). “In order for an impairment to be

considered severe at this step of the process, the impairment must significantly limit an

individual’s ability to perform basic work activities.” Moore v. Colvin, 743 F.3d 1118, 1121

(7th Cir. 2014). The ALJ concluded that Dunkleberger “has the following severe

impairments: diabetes mellitus, type 2; asthma; history of bronchitis; spondylosis of the

lumbar spine; status post bilateral foot surgery; obesity; osteoarthritis; history of

migraines; gout; and degenerative arthritis.” (Tr. 15.)

       At step three, the ALJ is to determine whether the claimant’s impairment or

combination of impairments is of a severity to meet or medically equal the criteria of the

impairments listed in 20 C.F.R. Part 4, Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d),


                                              2
404.1525, 404.1526, 416.920(d), 416.925, 416.926) (called “The Listings”). If the impairment

or impairments meets or medically equals the criteria of a listing, and meets the twelve-

month duration requirement, 20 C.F.R. §§ 404.1509, 416.909, the claimant is disabled. If

the claimant’s impairment or impairments is not of a severity to meet or medically equal

the criteria set forth in a listing, the analysis proceeds to the next step. The ALJ found that

Dunkleberger “does not have an impairment or combination of impairments that meets

or medically equals the severity of one of the listed impairments.” (Tr. 17.)

       Between steps three and four, the ALJ must determine the claimant’s residual

functional capacity (RFC), “which is [the claimant’s] ‘ability to do physical and mental

work activities on a regular basis despite limitations from her impairments.’” Ghiselli v.

Colvin, 837 F.3d 771, 774 (7th Cir. 2016) (quoting Moore, 743 F.3d at 1121). In making the

RFC finding, the ALJ must consider all of the claimant’s impairments, including

impairments that are not severe. 20 C.F.R. §§ 404.1529, 416.929; SSR 96-8p. In other words,

the RFC determination is a function by function assessment of the claimant’s “maximum

work capability.” Elder v. Asture, 529 F.3d 408, 412 (7th Cir. 2008). The ALJ concluded that

Dunkleberger has the RFC

       to perform light work . . . except [she] can stand and walk for 4 hours in
       an 8-hour workday, for 30 minutes at a time; sit for 6 hours in an 8-hour
       workday, for one hour at a time, can get up and move about for 2 to 3
       minutes after sitting for 30 minutes, while remaining on task; can
       frequently handle, finger, and feel, bilaterally; no concentrated exposure
       to fumes, odors, dusts, gases, or poorly ventilated areas; no uneven,
       slippery, or rough terrain or flooring; job should not require math; can
       occasionally climb ramps and stairs with handrail; no ladders, ropes, or

                                              3
       scaffolds, can occasionally balance, stoop, kneel, crouch and crawl; no
       hazards such as unprotected heights or operation/control of dangerous
       moving machinery; can occasionally operate foot controls; limited to
       moderate noise level (light industrial to office setting); would be off task
       8%; must be able to elevate legs, alternating feet, 12 inches from
       floor/ground while sitting.

(Tr. 18.)

       After determining the claimant’s RFC, the ALJ at step four must determine

whether the claimant has the RFC to perform the requirements of her past relevant work.

20 C.F.R. §§ 404.1565, 416.965. The ALJ concluded that Dunkleberger “is unable to

perform any past relevant work.” (Tr. 22.)

       The last step of the sequential evaluation process requires the ALJ to determine

whether the claimant can do any other work, considering her age, education, work

experience, and RFC. At this step, the ALJ concluded that, “considering [Dunkleberger’s]

age, education, work experience, and residual functional capacity, there are jobs that exist

in significant numbers in the national economy that [Dunkleberger] can perform.” (Tr.

23.) In reaching that conclusion, the ALJ relied on testimony from a vocational expert

(VE) who testified that a hypothetical individual of Dunkleberger’s age, education, work

experience, and RFC could perform the requirements of a bench assembler,

sorter/inspector, and packer. (Tr. 22-23.)

       After finding that Dunkleberger could perform work in the national economy, the

ALJ concluded that Dunkleberger “has not been under a disability . . . from April 14, 2014,

through the date of this decision.” (Tr. 23.)

                                                4
                                STANDARD OF REVIEW

       The court’s role in reviewing an ALJ’s decision is limited. It must “uphold an ALJ’s

final decision if the correct legal standards were applied and supported with substantial

evidence.” L.D.R. by Wagner v. Berryhill, 920 F.3d 1146, 1151 (7th Cir. 2019) (citing 42 U.S.C.

§ 405(g)); Jelinek v. Astrue, 662 F.3d 805, 811 (7th Cir. 2011). “Substantial evidence is ‘such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” L.D.R., 920 F.3d at 1151-52 (quoting Summers v. Berryhill, 864 F.3d 523, 526

(7th Cir. 2017)). “The court is not to ‘reweigh evidence, resolve conflicts, decide questions

of credibility, or substitute [its] judgment for that of the Commissioner.’” Burmester v.

Berryhill, 920 F.3d 507, 510 (7th Cir. 2019) (quoting Lopez ex rel. Lopez v. Barnhart, 336 F.3d

535, 539 (7th Cir. 2003)). “Where substantial evidence supports the ALJ’s disability

determination, [the court] must affirm the [ALJ’s] decision even if ‘reasonable minds

could differ concerning whether [the claimant] is disabled.’” L.D.R., 920 F.3d at 1152

(quoting Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008)).

                                         ANALYSIS

       Dunkleberger claims that she has been getting migraine headaches ever since she

was a child and that they became worse in 2012 after she hit her head during a motor

vehicle accident. (Tr. 64.) At the administrative hearing in April 2017, Dunkleberger

testified that she experienced a migraine two or three times per week, each lasting

twenty-four to forty-eight hours. (Tr. 47-48, 63-64.) She further testified that her migraines


                                              5
were sometimes triggered by light or noise. (Tr. 48.) According to Dunkleberger, she was

forced to quit her part-time job as a cashier at Burger King because she “called in too

much because of [her] migraines and being sick.” (Tr. 36-37.)

       The ALJ determined that Dunkleberger’s history of migraines constituted a

“severe” impairment at step two of the sequential evaluation process. (Tr. 15-16.)

However, he concluded that the intensity, persistence, and limiting effects of

Dunkleberger’s claimed symptoms were “not entirely consistent with the medical

evidence and other evidence in the record.” (Tr. 19.) According to the ALJ,

Dunkleberger’s ability to complete certain activities of daily living suggested that she was

“not so physically limited as to preclude all substantial gainful activity.” (Id.) Specifically,

“her statements concerning reading and bible study as a hobby suggest her headaches

would not interfere in her ability to perform similar tasks on the job.” (Id.) The ALJ also

found that the “medical evidence [did] not support [Dunkleberger’s] allegations as to the

level of limitation alleged.” (Id.) With respect to migraines, the ALJ noted that the

consultative examiner believed Dunkleberger’s prognosis was good with medication and

that Dunkleberger reported in January 2015 that Tylenol helped relieve her symptoms.

(Tr. 20.)

       Dunkleberger argues that the ALJ failed to “engage in a meaningful analysis as to

the effect that her migraines have on her ability to work.” (ECF No. 10 at 10.) She contends

that the ALJ erred in relying on her studying the Bible and reading because there is no


                                               6
evidence she engaged in those hobbies while suffering from a migraine. (Id. at 10-11.)

Indeed, her daughter claimed Dunkleberger did not read when she had a migraine. (Id.

at 11 (citing Tr. 254).) Dunkleberger maintains that the ALJ’s lack of analysis was a

material error, as she was forced to quit her part-time job due to her migraines, and the

VE testified that all work would be precluded if she consistently missed more than two

days of work each month. (ECF No. 10 at 12 (citing Tr. 73).)

      Dunkleberger does not point to any medical records suggesting that her migraines

were disabling. She relies entirely on her own testimony and her subjective complaints

of disabling symptoms. An ALJ must engage in a two-step process to evaluate a

claimant’s symptoms. First, the ALJ “must consider whether there is an underlying

medically determinable physical or mental impairment(s) that could reasonably be

expected to produce an individual’s symptoms, such as pain.” SSR 16-3p; see also 20

C.F.R. §§ 404.1529, 416.929. “Second, once an underlying physical or mental

impairment(s) that could reasonably be expected to produce the individual's symptoms

is established, [the ALJ] evaluate[s] the intensity and persistence of those symptoms to

determine the extent to which the symptoms limit an individual’s ability to perform

work-related activities.” SSR 16-3p. “The determination or decision must contain specific

reasons for the weight given to the individual’s symptoms, be consistent with and

supported by the evidence, and be clearly articulated so the individual and any




                                            7
subsequent reviewer can assess how the adjudicator evaluated the individual’s

symptoms.” SSR 16-3p.

       Substantial evidence supports the ALJ’s evaluation of Dunkleberger’s history of

migraine headaches. First, the ALJ reasonably concluded that the severity of

Dunkleberger’s alleged symptoms was not supported by the medical evidence in the

record. During a visit to her doctor in January 2015, Dunkleberger claimed that she got a

migraine every other day and that the nausea that came with them sometimes lasted two

to three days. (Tr. 487.) But she also stated that she was not on preventative medication

for her migraines; that she was taking over-the-counter Tylenol, which she described as

helpful; and that Imitrex had worked for her in the past, though she couldn’t afford it.

(Id.) Also, Dunkleberger denied having a headache during that visit. (Id.) At a follow-up

visit five weeks later, Dunkleberger indicated that she had not had a migraine since her

last visit to the doctor. (Tr. 497.)

       Despite claiming to have debilitating headaches several times per week,

Dunkleberger did not mention, or expressly denied experiencing, a headache during

most of her follow-up appointments. (Tr. 371, 509-13, 517.) During one visit, in January

2016, she did have a “mild headache,” which she described as “nothing out of the

ordinary.” (Tr. 369.) In March 2017 Dunkleberger told her doctor that she continued to

have a headache almost every day and that she had a severe headache several times a

month. (Tr. 517.) But, again, she also stated that Imitrex “was very helpful” in alleviating


                                             8
her symptoms, and she requested to have that medication refilled and it was. (Tr. 517-

19.) Dunkleberger’s own statements about the effectiveness of medication were

consistent with the consultative examiner’s opinion—i.e., that Dunkleberger’s migraine

prognosis was good if she were to accept preventative medication. (Tr. 366.)

       Second, the ALJ reasonably concluded that Dunkleberger’s ability to engage in

certain activities suggested that her alleged symptoms would not preclude her from

working. Dunkleberger testified that she engaged in the following activities: using public

transportation, attending church about once a month, trying to study the Bible at least 10

minutes a day, checking Facebook on her tablet, dressing and bathing herself, cooking

once a day, grocery shopping once a week, making her bed, and taking out the garbage.

(Tr. 40-42, 57.) Likewise, Dunkleberger reported that she had no problems with personal

care, that she prepared her own meals, that she drove a car and used public transportation

to get around, that she shopped in stores once a week, and that she enjoyed reading and

watching TV. (Tr. 265-72.) Those activities were consistent with the activities listed by

Dunkleberger’s daughter in a third-party function report. (Tr. 250-57.) The ALJ properly

considered Dunkleberger’s daily activities in assessing the weight attributable to her

subjective complaints. See 20 C.F.R. §§ 404.1529(c)(3), 416.929(c)(3); SSR 16-3p.

       Dunkleberger takes issue with the ALJ’s reliance on her reading and studying the

Bible as hobbies. She’s right that the record contains no evidence that she engaged in such

activities while having a migraine. But the ALJ provided several other reasons, supported


                                             9
by the record, for not fully crediting Dunkleberger’s alleged migraine symptoms,

including the lack of objective medical evidence, Dunkleberger’s own statement that her

migraines improved with medication, the consultative examiner’s opinion that

Dunkleberger’s prognosis was good with medication, and Dunkleberger’s other reported

activities. Any error in relying on those specific hobbies was therefore harmless. See, e.g.,

Halsell v. Astrue, 357 F. App’x 717, 722-23 (7th Cir. 2009) (“Not all of the ALJ’s reasons

must be valid as long as enough of them are, . . . and here the ALJ cited other sound reasons

for disbelieving [the claimant].”).

       IT IS THEREFORE ORDERED that the Commissioner’s decision is affirmed, and

this action is dismissed. The Clerk shall enter judgment accordingly.

       Dated at Milwaukee, Wisconsin this 5th day of November, 2019.



                                                  _________________________
                                                  WILLIAM E. DUFFIN
                                                  U.S. Magistrate Judge




                                             10
